Case 2:20-cv-10053-JMV-AME Document 22 Filed 04/19/21 Page 1 of 2 PageID: 124




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,

                         Plaintiff,
            v.                           Civil Action No. 2:20-cv-10053-JMV-AME

 JOSEPH CENTANNI,

                         Defendant.

                     ORDER GRANTING DEFENDANT’S
                         REQUEST FOR A STAY

      This matter having come before the Court upon the unopposed request of

Defendant Joseph Centanni for a six-month stay of this action; and the United

States having filed this civil action on August 5, 2020 alleging that Mr. Centanni

engaged in a pattern or practice of discrimination, and denied a group of persons

the rights granted by the Fair Housing Act, 42 U.S.C. §§ 3601, et seq. by sexually

harassing tenants and prospective tenants; and Mr. Centanni having denied all of

the allegations in the complaint in an answer filed on October 2, 2020; and the

Union County Prosecutor’s Office having filed thirteen criminal complaints against

Mr. Centanni and arresting Mr. Centanni on March 19, 2021; and Mr. Centanni

having denied all of the allegations in the criminal complaints; and there being

significant overlap between the State criminal complaints filed against Mr.

Centanni and the allegations asserted by the United States in this civil action; and

for good cause shown;

      IT IS on this 19th day of April, 2021,
Case 2:20-cv-10053-JMV-AME Document 22 Filed 04/19/21 Page 2 of 2 PageID: 125



      ORDERED that this civil action shall be stayed for a period of six months

from the date of entry of this Order; and it is further

      ORDERED that, notwithstanding the entry of this stay Order, the United

States may, on notice to Defendant’s counsel, issue and pursue third-party

subpoenas under Fed. R. Civ. P. 45 demanding the production of documents,

electronically stored information, or tangible things from third-party private or

governmental entities who may have provided assistance for tenants, residents, or

prospective tenants of Mr. Centanni, including assistance with rental payments or

security deposits. Once a stay of this action is lifted, the United States will produce

to Defendant’s counsel copies of all documents, electronically stored information,

or tangible things obtained in response to such subpoenas; and it is further

      ORDERED that, notwithstanding the entry of this stay Order, the parties

shall continue to be bound by the Protective Order entered by the Court on

November 17, 2020 [ECF No. 10] and the Stipulation and Order Regarding

Discovery entered by the Court on January 12, 2021 [ECF No. 16]; and it is further

      ORDERED that, notwithstanding the entry of this stay Order, the parties

may move the Court for relief for any alleged violation(s) of the Protective Order or

the Stipulation and Order Regarding Discovery if the parties are unable to resolve

their disputes about the alleged violation(s) following a good faith effort to meet

and confer.




                                       John
                                          n Michael Vazquez, U.S.D.
                                                             U.S.D.J.
                                                                 DJ J..
